Fourth Court of Appeals
                                San Antonio, Texas
                                     February 2, 2018

                                   No. 04-17-00832-CR

                               Ex Parte Freddy OQUENDO,
                                         Appellant

                From the 112th Judicial District Court, Sutton County, Texas
                                  Trial Court No. 1591B
                         Honorable Pedro Gomez, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on March 1, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court